Cite as 2013 Ark. 438

                   SUPREME COURT OF ARKANSAS
                                         No.   CV-12-794

                                                    Opinion Delivered October   31, 2013
CHARLES ISAAC WILSON, JR.
                     APPELLANT                      PRO SE MOTION FOR EXTENSION
                                                    OF TIME AND MOTION FOR COPIES
V.                                                  OF PLEADINGS AT PUBLIC
                                                    EXPENSE [SEBASTIAN COUNTY
STATE OF ARKANSAS                                   CIRCUIT COURT, 66CV-12-880, HON.
                                 APPELLEE           JAMES O. COX, JUDGE]



                                                    APPEAL DISMISSED; MOTIONS
                                                    MOOT.


                                        PER CURIAM

       On August 8, 2012, the Sebastian County Circuit Court entered an order dismissing a writ

of replevin filed by appellant Charles Isaac Wilson, Jr., against the State of Arkansas. The trial

court found that the State had no property in its possession belonging to appellant and that all

confiscated property had been returned to the proper persons. Appellant lodged this appeal

from that order. Upon the tendering of appellant’s brief-in-chief, the brief was returned to him

for corrections because it did not conform to the rules of this court. The corrected brief was

due on November 9, 2012. Now before us are appellant’s motion for extension of time to file

his brief and motion for copies at public expense.

       We need not address the merits of the motions because it is clear from the record that

appellant could not prevail on appeal if the appeal were permitted to go forward. See Stevenson

v. State, 2013 Ark. 302 (per curiam); Davis v. State, 2013 Ark. 189 (per curiam). Accordingly, the

appeal is dismissed, and the motions are moot.
                                     Cite as 2013 Ark. 438

       The relevant facts are as follows: Appellant was arrested for delivery of a controlled

substance on April 9, 2009. The confiscation report prepared by an officer with the Fort Smith

Police Department lists seized property as a 2004 Mercury Marquis, $129 in United States

currency, and $100 in United States currency.1 The State filed an in rem civil action for the

forfeiture of $127 and the 2004 Mercury Marquis, and it later amended the complaint to allege

forfeiture of $129 instead of $127. Subsequently, the trial court granted the State’s motion to

dismiss the 2004 Mercury Marquis from the action due to the vehicle being returned to the

registered owner, Charles I. Wilson, Sr. Almost a year later, the State moved to dismiss the $129

from the action due to the currency being returned to appellant, and the trial court granted the

motion.

       On July 23, 2012, appellant filed a writ of replevin with regard to the 2004 Mercury

Marquis and assorted other items, which he alleged were confiscated by the Fort Smith Police

Department in connection with his April 9, 2009 arrest. He also alleged that the police

department confiscated $399 in cash but returned only $168 to him. In its motion to dismiss,

the State alleged that the replevin action was barred by res judicata. The State further alleged

that all confiscated items had been returned to the owner and that the State had no knowledge

of any of the other items referred to in the replevin action being seized. Dismissing the replevin

action, the trial court found that the State had no property in its possession belonging to

appellant and that all confiscated property had been returned to the proper persons.


       1
        Appellant was found guilty of delivery of a controlled substance and sentenced to serve
forty years’ imprisonment, with an additional twenty-year suspended sentence imposed. The
Arkansas Court of Appeals affirmed. Wilson v. State, 2011 Ark. App. 382.

                                                2
                                       Cite as 2013 Ark. 438

       In his petition, appellant contended that he was entitled to recovery of a number of items

that he alleged had been confiscated when he was arrested. However, he made no record to give

rise to a finding that any of the named items remained in the possession of the State or that any

confiscated items had not been returned to the proper person. The confiscation report lists only

the vehicle and the money as being seized from appellant, and there is nothing in the record to

support a finding that the items were not returned to the proper person.2

       An appellant who seeks relief in this court has the burden to bring up a sufficient record

upon which to grant relief. Greene v. State, 2013 Ark. 251 (per curiam). It is well settled that an

appellant bears the burden of producing a record demonstrating error. Id. Where the appellant

fails to meet his burden, this court has no choice but to affirm the trial court’s decision. Jackson

v. State, 2012 Ark. 41 (per curiam); Davidson v. State, 363 Ark. 86, 210 S.W.3d 887 (2005).

Because appellant fails to meet his burden of producing a record demonstrating error, he could

not prevail if his appeal were allowed to proceed. Accordingly, the appeal is dismissed, and

appellant’s motion for extension of time in which to file his brief and motion for copies of

pleadings at public expense are moot.

       Appeal dismissed; motions moot.

       Charles Isaac Wilson, Jr., pro se appellant.

       No response.


       2
        While the confiscation report lists the sums of $129 and $100 in United States currency
as being confiscated from appellant, and the State reports returning only $129 to him, appellant
does not raise any argument related to the $100. Instead, appellant’s claim, which is not
supported by the record, is that the police department confiscated $399 in cash but returned only
$168 to him.

                                                  3